Butler, 0. J.
This case comes before us on a motion for a new trial, founded on the supposed improper admission of evidence, and other errors • committed during the trial, and also on a motion in error containing many assignments of error, but relating principally to the insufficiency of the petition and errors in the decree.
The questions raised and discussed are quite numerous, but as most of them depend upon the sufficiency of the bill to justify the proceedings and sustain the decree, and we are all satisfied that the bill is insufficient for either purpose, the questions will not be separately considered and decided. We think it sufficient to say that the allegations of the bill are not sufficient to justify the admission of the parol evidence received or the findings of the decree.
A new trial must therefore be granted, the decree reversed, and the case remanded for further proceedings.
In this opinion the other judges concurred; except Carpenter, J., who 'was absent.